DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 September 2020 has been entered.
Response to Amendment
Applicant’s supplemental amendment filed on 19 November 2020 in response to the interview held on the same day is being entered because it places the application in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Ragusa on 13 August 2021.



Claim 18, line 22: Replace “a posterior edge” with “the posterior edge”.
Claim 21, line 25: Delete “such that the device is configured”.
Claim 21, line 26: Replace “a posterior edge” with “the posterior edge”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, in part, “said first connecting arm comprising a first end of the connecting mechanism fixedly connected to the retro-mandibular tip” (lines 6-8) and “wherein said guide tube comprises a fixed position mechanical stop dimensioned and arranged in an interior of the guide tube so as to stop advancement of said syringe as the syringe passes through said guide tube, at a point at which the syringe needle is located at a predetermined distance from a posterior edge of the subject's mandibular ramus, such that the retro-mandibular tip is maintained at a fixed, non-movable position and at a fixed distance with respect to the mechanical stop; wherein during injection, said retro-mandibular tip of said device is positioned so as to contact a facial region associated with the subject's mandible” (lines 15-22).
Claim 18 recites, in part, “said first connecting arm comprising a first end of the connecting mechanism fixedly connected to the retro-mandibular tip” (lines 6-8) and “wherein said guide tube comprises a fixed position mechanical stop dimensioned and arranged in an interior of the guide tube so as to hold said syringe such that the syringe needle is located at a distance, ranging between about 7 mm and about 25 mm, from a posterior edge of the subject's mandibular ramus, such that the retro-mandibular tip is maintained at a fixed, non- movable position and at a fixed distance with respect to the mechanical stop; wherein during injection, said retro-mandibular tip of said 
Claim 21 recites, in part, “said first connecting arm comprising a first end of the connecting mechanism fixedly connected to the retro-mandibular tip” (lines 6-8) and “wherein said mechanical stop is adapted to stop the advancement of said syringe when the syringe needle is located at a distance, ranging between about 7 mm and about 25 mm, from a posterior edge of the subject's mandibular ramus, such that the retro-mandibular tip is maintained at a fixed, non-movable position and at a fixed distance with respect to the mechanical stop; wherein during injection, said retro-mandibular tip of said device is positioned so as to contact a facial region associated with the subject's mandible” (lines 18-24).
The prior art of record does not anticipate or render obvious the claimed invention because it fails to teach or suggest the above cited elements of claims 1, 18, and 21.
The closest prior art is International Patent Application Publication WO 2012/139155 to Colin Mark Penrose (Penrose). Penrose teaches a connecting mechanism (102) with a first connecting arm (See Final Rejection 13 July 2020, pg. 6, Annotated Fig. 1) which has a retro-mandibular tip (159) attached thereto, where the guide tube comprises a fixed position mechanical stop dimensioned and arranged in an interior of the guide tube so as to stop advancement of said syringe as the syringe passes through said guide tube, at a point at which the syringe needle is located at a predetermined distance from a posterior edge of the subject’s mandibular ramus (pg. 10, lines 19-34 describes various mechanical stops, in particular syringes and guide tubes with corresponding notches and grooves, such notches and grooves may provide ‘twist and lock’ type coupling would be in a fixed position, dimensioned and arranged in an interior of the guide tube and capable of stopping advancement of said syringe when the syringe is at a predetermined 
However, Penrose’s retro-mandibular tip 159 “is slidably coupled with the body portion, e.g. through a sleeve, to permit advancement of the pin along the axis, collinearly with the needle” which “enables the pin to approach or contact the subject's skin at the extra-oral landmark.” (pg 5, line 32-pg. 6, line 2). Penrose uses a sliding pin to keep the retro-mandibular tip 159 in contact with the patient’s face as the syringe and needle are move into position and inserted into the patient to deliver anesthetic to the desired location (pg. 15, lines 11-14, 18-19; pg. 16, lines 4-10). Penrose’s retro-mandibular tip is not fixed relative to the first end of the connecting mechanism or “maintained at a fixed, non-movable position and at a fixed distance with respect to the mechanical stop”. Penrose’s tip also cannot be modified to be fixed because Penrose uses the sliding tip to maintain contact with the patient to guide needle insertion. A fixed tip would not remain in contact and would cease to guide insertion in the way Penrose intends rendering the invention unsuitable for its intended purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LRW/
Examiner, Art Unit 3783             
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783